Case 5:21-cv-00183-VAP-RAO Document 19 Filed 07/29/21 Page 1 of 1 Page ID #:72

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No.:      EDCV 21-00183 VAP (RAO)                                Date: July 29, 2021
  Title:         Tyrone Mason et al. v. People of the State of California et al.



  Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                 Donnamarie Luengo                                       N/A
                   Deputy Clerk                                 Court Reporter / Recorder

       Attorneys Present for Plaintiff(s):                 Attorneys Present for Defendant(s):

                        N/A                                                N/A

 Proceedings:            (In Chambers) ORDER TO SHOW CAUSE

         On March 24, 2021, the Court issued an order dismissing Plaintiff’s Complaint with leave
 to amend. Dkt. No. 14. The Court set a deadline for Plaintiff to file an amended complaint and a
 request to proceed without prepayment of filing fees (“IFP Request”) of April 23, 2021. Id. On
 May 4, 2021, the Court granted Plaintiff an extension of time to June 4, 2021 to file an amended
 complaint and IFP Request. Dkt. No. 16. On May 17, 2021, Plaintiff filed a request for extension
 of time. Dkt. No. 17. The Court granted Plaintiff’s request in part and extended his deadline to
 file an amended complaint and IFP request by one month to July 6, 2021. Dkt. No. 18. To date,
 Plaintiff has not filed an amended complaint or IFP request.

         Plaintiff is ordered to show cause, in writing, no later than August 30, 2021, why this
 action should not be dismissed for failure to prosecute, pursuant to Federal Rule of Civil Procedure
 41(b). Alternatively, Plaintiff may discharge this Order by filing a First Amended Complaint and
 IFP Request on or before this deadline.

         Plaintiff is expressly advised that failure to timely file a response to this Order will
 result in a recommendation that this action be dismissed for failure to prosecute pursuant to
 Federal Rule of Civil Procedure 41(b).

        IT IS SO ORDERED.


                                                                                               :
                                                                 Initials of Preparer          dl




 CV-90 (05/15)                       CIVIL MINUTES - GENERAL                                Page 1 of 1
